DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to claims filed 03/05/2021 and Applicant’s request for reconsideration of application 14/655582 filed 03/05/2021.
Claims 23, 24, 26-28, and 30-33 have been examined with this office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on  has been entered.

Proposed Examiner Initiated Interview
The examiner believes that an interview regarding application 14/655582 would be beneficial in advancing its prosecution. Upon receiving this office action, the applicant is invited to contact the examiner to establish an agenda and date for an interview regarding the present application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 23, 28, and 32 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The examiner notes that the written description requirement for 35 U.S.C. 112(a) is a separate inquiry from the enablement inquiry under 35 U.S.C. 112(a). For enablement , the specification must teach those of ordinary skill in the art how to make and use the full scope of the claimed invention without undue experimentation. However, to fulfill the written description requirement under 35 U.S.C. 112(a), the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. An absence of details in the disclosure regarding how the inventor accomplishes a claimed function would give rise to a . 
Applicant claims 23 recites the limit "based on the first priority of the payment terminal being compared to be higher than the second priority of the electronic money application, turn off the microphone and refrain the electronic money application from accessing the balance value stored in the storage device;” claim 28 recites the limit “refrain the electronic money application from transferring the balance change information”, and claim 32 recites the limit “wherein the electronic money application is turned off after a need for refraining the electronic money application from accessing the storage device”.
Claims 23, 28, and 32 now claims recited features found in Paragraph [0070-0084] and Figures 12-14 which are describe as “a second embodiment” involving priority of access. This embodiment appears separate and distinct from Figure 2 which is claimed involving “refraining the electronic money application from accessing the storage device” or any equivalence.  However, for the cited claim limit(s) the disclosure of the present application does not sufficiently identify how the inventor intended the separate (second) embodiment to work together with the other embodiment. Therefore, the specification does not meet the written description requirement under 35 U.S.C. 112(a) for the cited claim limit. See .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 23, 26-28, and 30-33 are rejected under 35 U.S.C. 103(a) as being unpatentable over Luna (PGPub Document No. 20130142050) in view of Levy (PGPub Document No. 20120178366).

As per claim 23, Levy teaches an information processing system ([Figure 5]) comprising: 
a portable terminal (mobile handset [Figure 3, element 300] [0009]) comprising a storage device storing a balance value of electronic money for the portable terminal ;
a payment terminal (Reader (POS) [Figure 3, element 110]) configured to:
access the balance value stored in the storage device to perform a payment process with the portable terminal (payment [0040 0042 0045 0078]);
output the generated waves ([0024]); and an electronic money application installed in the portable terminal ([0020]), and configured to:
turn on a microphone of the portable terminal ([0025] “When the card is placed in proximity to a card reader, the card reader produces an electromagnetic field that excites the coil and resonant current charges the capacitor, which in turn energizes and powers IC 202. IC 202 may also include a simple processor with application software stored in read only memory. IC 202 may also include a small amount of non-volatile RAM 208 that is used to store parameters while the card is processing a transaction while powered by a nearby card reader”);
determine whether the turned-on microphone detects a first pattern of the waves output by the payment terminal ([0046] “The PHY layer has the ability to detect all technologies' packets across the various rates per packet using a start of frame (SoF) based algorithm”);
based on the turned-on microphone being determined to detect the first pattern of the waves output by the payment terminal, compare a first priority of the payment terminal to access the storage device included in the portable terminal the first priority being indicated by the detected first pattern, to a second priority of the electronic money application to access the storage device (prioritized [0046-0048]);
based on the first priority of the payment terminal being compared to be higher than the second priority of the electronic money application (arbitration based on prioritization [0046-0048 0052]), turn off the microphone and refrain the electronic money application from accessing the balance value stored in the storage device (prevent sniffing or use of two cards [0041] arbitration based on prioritization [0046-0048 0052]); and
based on the first priority of the payment terminal being compared to not be higher than the second priority of the electronic money application, allow the electronic money application to access the balance value stored in the storage device ([0065]).
Levy further teaches that “[0034] For each protocol, of a certain (ISO-DEP) type, sixteen or more bytes of NVRAM may be required to identify the application (also known as Application ID or "AID") As discussed above, there may be a number of protocols that need to be supported on a mobile handset in which it is desirable to emulate a large number of credit cards, access cards, transportation cards/token, etc. Therefore, a considerable amount of NVRAM 430 may be 

Luna teaches a continuously generate waves having predetermined patterns (pattern detector), each of the predetermined patterns indicating a priority (priority engine) of the payment terminal to access the storage device included in the portable terminal ([0160-0161 267]);

It would have been obvious to one skilled in the art at the time of the invention to have combined the pattern detector and priority engine as found in Luna with the system of Levy which would elimination of unnecessary chatter from the network, benefiting the operators trying to optimize the wireless spectrum usage. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per claim 26, 
Levy teaches the information processing system according to claim 23, wherein the priority is set such that a higher priority is given to processing with a shorter time for access to the IC module ([¶64]).

As per claim 27, 
Levy teaches the information processing system according to claim 23, wherein the priority is set such that the highest priority is given to an access terminal that is installed in connection with a pass gate ([¶46-48 68 70-77]).

As per claim 28, 
Levy teaches the information processing system according to claim 24, wherein the electronic money application is further configured to:
detect the generated waves in a period between a reception of the balance change information from the electronic money server and a transfer of the balance change information to the IC module ([¶32 46 48]); and
based on the generated waves being detected in the period, refrain the electronic money the balance change information (transfer transaction data [¶32 46 48]).

As per claim 30, 
Levy teaches the information processing system according to claim 24. wherein the IC module is further configured to output a signal indicating that the IC module is in a state in which the storage device is being accessed from the external device, and
the electronic money application is further configured to postpone the electronic money application from accessing the storage device, based on receiving the signal output by the IC module (other devices [¶89] two polling sessions [¶52]).

As per claim 31, 
Levy teaches the information processing system according to claim 23 wherein the electronic money application is turned on before access to the storage starts (turned off or switch off [¶53 68-69]).

As per claim 32, 
Levy teaches the information processing system according to claim 23 wherein the electronic money application is turned off after a need for refraining the electronic money application from accessing the storage device is eliminated (re-grant or unlock [¶46-48 68 70-77]).

As per claim 33, 
Levy teaches the information processing system according to claim 23 wherein the generated waves are ultrasound waves, the payment terminal comprises a first speaker configured to output the generated waves, and the portable terminal comprises a second speaker ([0024] [Figure 4, element 402]).

Claims 24 is rejected under 35 U.S.C. 103(a) as being unpatentable over Luna (PGPub Document No. 20130142050) in view of Levy (PGPub Document No. 20120178366) in further view of Anand (PGPub Document No. 20130171930).
As per claim 24, 
Levy teaches the information processing system according to claim 23, wherein the storage device is included in an integrated chip (IC) module ([Figure 2, element 202] [0025]).

Levy and Luna do not teach the remaining claim limits specific to balances. 

Anand teaches is further configured to change the balance value stored in the storage device, using balance change information that is received during an access of the storage device by an external device ([Figures 4, elements 404 and 410]),
the payment terminal is further configured to transmit the balance change information (purchase amount or data) to the IC module  ([0034] [claims 1 and 13]), and
the electronic money application is further configured to:
transfer the balance change information that is received from an electronic money server, to the IC module ([Figures 3, element 308]).
It would have been obvious to one skilled in the art at the time of the invention to have combined the specific elements of balances transfers as found in Anand with the system of Levy and Luna which would allow for more efficient payment processing. The claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.



Response to Arguments 
Applicant's arguments with respect to claims have been considered but are moot in view of the new ground(s) of rejection necessitated by applicant’s amendment to claims. The rejection above serves as the examiners response to the applicant’s arguments. 

Conclusion
For prior art made of record and not relied upon is considered pertinent to applicant's disclosure see Notice of References Cited item A submitted 12/16/2020 used as prior art and in the conclusion section in the office action submitted 12/16/2020.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Pollock whose telephone number is 571 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ryan Donlon can be reached on 571 270-3602.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Gregory A Pollock/Primary Examiner, Art Unit 3695                                                                                                                                                                                                        
07/30/2021